DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, states “each hair bundle being bound with hair from the hair bundle,” it is unclear if the material bounding the hair is the hair itself for example like a zip tie or twist tie; or if the plurality of hair bundles are being bound with each other, example bundle one is bundled with bundle two as in a braid. Clarification is required. It will be examined as one bundle of hair is bound with another bundle of hair as in a braid.
Claim 1, line 11, “the additional hair” lacks a prior antecedent. Further it is unclear if the additional hair is the user’s hair or the hair bundle.
Claim 2, line 3, states “independently bound with hair from the corresponding bundle”; “the corresponding bundle” lacks a prior antecedent. Further it is unclear as to how the “independently bound with hair” is done. For example is a strand of hair being wrapped around the bundle creating the bundle or is each of the plurality of hair bundles independently bound then they are all grouped together into a larger bundle or package. Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by How to Braid in Weave for Beginners (March 2017) herein referred to as How to Braid.
How to Braid discloses a method for braiding hair comprising retrieving a plurality of hair bundles, each hair bundle being bound with hair from the hair bundle (see Figure below).

    PNG
    media_image1.png
    710
    1225
    media_image1.png
    Greyscale


wherein each hair bundle comprises a substantially similar number of strands of hair (see above); identifying a plurality of groupings of hair at a user’s scalp to be braided; initiating a braid at the user’s scalp by passing a first of the plurality of groupings of hair over the other of the plurality of groupings and then passing each remaining grouping of the plurality of groupings over each of the other of the plurality of groupings at least once; incorporating at least one of the plurality of hair bundles into the braid and continuing the braid with the additional hair (see Figure below).

    PNG
    media_image2.png
    709
    1244
    media_image2.png
    Greyscale

 Regarding claim 5, the plurality of hair bundles each comprise artificial hair, and wherein the groupings of hair at the user’s scalp comprise real human hair (Examiner notes the tutorial is done on a mannequin; but used to teach being done on a human) (see Figure below). 

    PNG
    media_image3.png
    719
    1278
    media_image3.png
    Greyscale

Regarding claim 6, plurality of hair bundles each comprise real human hair (see Figure above). Regarding claim 7, comprising folding the at least one hair bundle in half at a binding location prior to incorporating it into the braid (as shown in First Figure above). Regarding claim 8, further comprising completing the braid using the at least one of the plurality of hair bundles, identifying a second plurality of groupings of hair at the user’s scalp to be braided, and initiating a second braid at the user’s scalp by braiding the second plurality of groupings and incorporating at least a second of the plurality of hair bundles into the braid (see Figure below).

    PNG
    media_image4.png
    703
    1250
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over How to Braid in view of New Bobbi Boss King Tips Hybrid wave braid tutorial-how to braid (April 2019) herein referred to as Bobbi Boss.
How to Braid discloses the claimed method steps except for how the hair is packaged the plurality of hair bundles are retrieved from packaging, wherein the packaging contains the plurality of hair bundles each independently bound with hair 

    PNG
    media_image5.png
    722
    1282
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair packaging form the how to braid tutorial be used with Bobbi Boss prepackaged hair that is independently bound to allow to user to use different lengths throughout hair extension process to achieve a natural looking wave.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






11/16/2021